DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. 
In regards to arguments pertaining to the 102(a)(1) rejection of claim 1 under Kreidler, Applicant’s assertion that the cleaning gap of the device of Kreidler does not extend along an entire length of the bearing plate surface when viewed in a longitudinal direction of the first hand lever and second hand lever is not persuasive because as stated in the previous office action, the gap of the device extending over the bearing plate surface is seen to be continuous when viewed from the side of the device, in line with applicant’s disclosed drawings, noting the gap does not need to be continuous as Fig. 11 in Applicant’s drawings shows the bearing extending through the cleaning gap as shown in Fig. 3 of Kreidler. It is noted that the longitudinal axis can be viewed from the side of the device as the longitudinal axis passes through the centerline of the device, which can be viewed from a plurality of angles. Additionally, the amended language to claim 1 reciting “wherein the cleaning gap extends along an entire length of the guide portion, viewed in a longitudinal direction of the first and lever and second hand lever” further broadens the claim with the mention of “an entire length” and “a longitudinal direction” which may be interpreted as a length along a portion of the guide possibly exposed when the first and second hand levers are separated, as well as allowing for interpretation of a longitudinal direction viewing plane in any direction unless otherwise stated. With this in mind, the gap along the bearing plate of the device of Kreidler can be seen to also extend along an entire exposed surface of the bearing plate when the two arms are pivoted away from one another even when observed from a plane parallel to the face of the device. Regarding mention of Kreidler Fig. 2, reproduced below for reference not having a cleaning gap extending along the portion of the handle at element 47, and in light of the interpretation previously mentioned, it is understood that the cleaning gap does in fact extend within element 47 when viewed from a side profile of the device as a gap is present to allow the opposing arm to slide therein to fully close the device illustrated below in Kreidler Figs. 3 and 4. For these reasons, Applicant’s arguments are not persuasive. 

    PNG
    media_image1.png
    648
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    716
    534
    media_image2.png
    Greyscale

Examiner’s Diagrams of Kreidler Figs. 4 (left) and Fig. 3 (right) illustrating the gap within sliding surface 47
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Remarks, filed 3/29/2022, with respect to the 112b rejection to claims 3 and 11 regarding an error in translation for the term “land” not being a known feature in the art have been fully considered and are persuasive.  The 112b rejection of claims 3 and 11 has been withdrawn in light of Applicant’s amendment to correct the term “land” to recite “bridge” thereby clarifying the structural feature to a feature known in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreidler (DE 20 2013010321 U1) (Made of record in an IDS filed 2/12/2019) (previously of record)
Regarding claim 1, Kreidler discloses A medical instrument (see Fig. 1) comprising a first hand lever (2, see Fig. 1)bearing element engages (see Fig. 3 showing bearing element 6 fitting through guide portion), wherein the guide portion of the second hand lever has on one side a recess (internal thread 41, see Fig. 2) for receiving the bearing portion of the first hand lever (see Fig. 2) such that two guide protrusions (19 & 20, see Fig. 1) located distally and proximally of the recess (see Fig. 1) at least partially cover the bearing portion (see Fig. 1) in an operating position in which gripping, clamping or cutting takes place, wherein the bearing portio

    PNG
    media_image3.png
    592
    215
    media_image3.png
    Greyscale
                                                   
    PNG
    media_image4.png
    522
    292
    media_image4.png
    Greyscale

           Kreidler Fig. 3                                                                                      Applicant Fig. 11

	Regarding claim 2, Kreidler discloses the invention of claim 1, Kreidler further discloses wherein the spacing element is in the form of a separate or integral component (see Fig. 2 showing spacing element 39 integrated into the guide of the device, but may also be separate as mentioned in Paragraph 70)
	Regarding claim 3, Kreidler discloses the invention of claim 1, Kreidler further discloses wherein the spacing element is in the form of a ring, collar, or a bridge (see Fig. 2 showing spacing element in the form of a ring)
	Regarding claim 5, Kreidler discloses the invention of claim 1, Kreidler further discloses wherein the spacing element is configured so that a cleaning gap height can be manually adjusted (see Paragraph 70 mentioning how spacing element 39 can be designed as a separate component to be inserted later causing the height “h” of cleaning gap to change)
	Regarding claim 6, Kreidler discloses the invention of claim 1, Kreidler further discloses wherein the bearing element is in the form of a screw or rivet (see Fig. 2 showing bearing element in the form of a screw)
	Regarding claim 7, Kreidler discloses the invention of claim 1, Kreidler further discloses wherein a cleaning gap height is smaller in the operating position than the cleaning gap height in the cleaning position. It is noted that if the bearing element is not fastened overly-tightly (as Fig. 2 shows threading on bearing element), a user is able to manipulate the distance of the guide plates relative to one-another, sliding the two guide plates towards each other during use, thereby decreasing the cleaning gap separation between the two plates, while separating the guide plates during non-use to aid in cleaning via the cleaning gap, thereby increasing cleaning gap distance (see Paragraph 70 mentioning how spacing element 39 can be fitted “loosely” between the two adjacent plates, taken to mean a user may desire to have a looser connection thereby allowing the cleaning gap to be manually adjusted)
	Regarding claim 8, Kreidler discloses the invention of claim 7, Kreidler further discloses wherein the cleaning position corresponds to a mounting position of the first hand lever and second hand lever (see Fig. 4 in which both handles are mounted, seen to constitute a cleaning position)
	Regarding claim 9, Kreidler discloses the invention of claim 1, Kreidler further discloses wherein the pivotability of the first hand lever and the second hand lever relative to each other is limited by a stop mechanism provided at the grip portions (see Fig. 1, proximal tip of grip portion seen to act as a stop mechanism when the two levers abut against each other, thereby preventing further movement)
	Regarding claim 10, Kreidler discloses the invention of claim 1, Kreidler further discloses where the work portion of the first hand lever and the work portion of the second hand lever are designed identically or differently (see Fig. 1, work portion of both levers are seen to be identical)
	Regarding claim 11, Kreidler discloses the invention of claim 2, Kreidler further discloses wherein the spacing element is in the form of a ring, a collar, or a bridge (see Fig. 2, spacing element is seen to be in the form of a ring)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler (DE 20 2013010321 U1) in view of Sajid (US 20170119416 A1) (previously of record)
Regarding claim 4, Kreidler discloses the invention of claim 1. 
However, Kreidler fails to disclose wherein the spacing element is in the form of a spring, a magnet, or a pressure tank or has a thermally active element
However, in the same field of endeavor, namely surgical clipping devices, Sajid teaches wherein the spacing element (helical retraction spring 90, see Fig. 1), is in the form of a spring, a magnet, or a pressure tank or has a thermally active element (helical spring is seen to act as a spacing element for the two handles (32, 52) as well as applies force therebetween to open and close the jaws (see Paragraph 56). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the annular web (spacing element) of Kreidler to incorporate the helical spring as taught and suggested by Sajid to provide force between the two handle members to open and close the jaws (see Paragraph 56). It is noted that the presence of the helical spring alone would be sufficient to provide spacing between the two jaws and any bearings that lit between as shown in an example in Fig. 12.
Regarding claim 12, Kreidler discloses the invention of claim 2. 
However, Kreidler fails to disclose wherein the spacing element is in the form of a spring, a magnet, or a pressure tank or has a thermally active element
However, in the same field of endeavor, namely surgical clipping devices, Sajid teaches wherein the spacing element (helical retraction spring 90, see Fig. 1), is in the form of a spring, a magnet, or a pressure tank or has a thermally active element (helical spring is seen to act as a spacing element for the two handles (32, 52) as well as applies force therebetween to open and close the jaws (see Paragraph 56). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the annular web (spacing element) of Kreidler to incorporate the helical spring as taught and suggested by Sajid to provide force between the two handle members to open and close the jaws (see Paragraph 56). It is noted that the presence of the helical spring alone would be sufficient to provide spacing between the two jaws and any bearings that lit between as shown in an example in Fig. 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2632661 A to
Cristjo, US 3459187 A to Pallotta, US 2020/0197034 A1 to Ettwein, US 2012/0029554 A1 to Kreidler, and US 20190150965 A1 to Barthelmes, all disclose medical forceps having a cleaning feature.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and
video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application
may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/M.B.H./
Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771